Citation Nr: 1138747	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-31 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for disability manifested by tremors and spasms, to include on the basis of exposure to herbicides and other chemicals, radiation, and asbestos during service.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1972 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that a claim for service connection for a disability manifested by tremors and spasms was previously denied in an unappealed rating decision dated July 2004.  However, subsequent to that, pertinent service personnel records were added to the claims file.  Therefore, the Board has taken jurisdiction of this claim as an original claim of service connection and will review the claims file on a de novo basis, as opposed to addressing the claim as a claim to reopen for new and material evidence, as the RO has done.  See 38 C.F.R. § 3.156(c) (2011).

The case was previously before the Board in April 2009 and July 2010, on which occasions the issue above was remanded for further development.  The case has been returned to the Board at this time for further appellate review.  Unfortunately, upon review of the claims file, it has been determined that another remand for additional development is necessary.  Thus, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran stated that he was exposed to chemicals and radiation as a part of an ordinance and chemical course that he took during service.  Evidence of record demonstrates that the Veteran graduated from an "NBC Enlisted Course" at the United States Army Ordinance and Chemical Center and School at Aberdeen Proving Grounds in February 1977.  The Board therefore finds that additional development should be undertaken on remand to ascertain what, if any, chemicals and radiation the Veteran was potentially exposed to.  The RO/AMC should attempt to ascertain what type of training and exposure that course entailed, through official sources.  

Additionally, the type and amount of radiation exposure the Veteran had, if any, during that course, should be ascertained and the provisions for development of a claim for service connection secondary to radiation exposure under 38 C.F.R. § 3.311 (2011) should be followed, if necessary.

The Board also notes that the Veteran worked as a police officer following service.  On remand, the Veteran should be asked to provide any information related to chemical exposure as a result of any training that he did as a police officer post-service, including tear gas, mace, or any other forms of crowd control training.

Furthermore, in the previous July 2010 remand, the Board requested that the Veteran be afforded a neurologic VA examination, which included a full neurologic work-up, and that an opinion be rendered as to whether his tremor disorder was related to service; it was specifically requested that if the examiner could not opine without speculation, that he should explain why such would be speculative.  

The Veteran underwent a VA examination in October 2010, but it does not appear that any objective neurologic work-up was accomplished at that time.  Moreover, the examiner stated that he could not render an opinion without mere speculation, but failed to explain why such would be speculative in this case.  Accordingly, the Board finds that the examination provided the Veteran is not adequate and does not comport with the Board's prior remand instructions; thus, a remand is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

A list of chemical exposures during the February 1977 course should be provided to the examiner prior to his re-examination of the Veteran, if possible.  

Also, the Veteran has asserted that he was exposed to herbicides as a result of military service.  His service personnel records demonstrate that he does not have military service in the Republic of Vietnam or the Republic of Korea during the applicable time periods noted in 38 C.F.R. § 3.307(a)(6)(iii), (iv).  Accordingly, the Veteran is not due a presumption of exposure to herbicides during service.  See 38 C.F.R. § 3.307(a)(6)(iii), (iv) (2011).However, the service personnel records demonstrate that he had service in the Republic of Korea from June 1974 to January 1976.  During that period of service, the Veteran stated that Koreans were spraying defoliant around Camp Ames, where he was stationed.  He asserts that he was also exposed to defoliant as a result of barrels of defoliant leaking into the water supply.  He believed that he and other service members consumed the contaminated water and were exposed to the chemicals that way, as well.  He further asserted that insecticides were sprayed at the base and that he was exposed to those chemicals as well.

As noted above, there is no noted use of any defoliants in the Republic of Korea aside for the specified dates near the demilitarized zone (DMZ) by specified units in 38 C.F.R. § 3.307(a)(6)(iv); the Veteran does not meet the provisions of those regulations, as noted above, for exposure to herbicides and no other evidence of record corroborates the Veteran's exposure.  Therefore, the Board finds that the evidence of record does not demonstrate any exposure to herbicides in service.  
However, insofar as the Veteran has stated that he was exposed to common household insecticides use during military service, the Board finds him competent and credible as to that assertion.  Accordingly, the examiner should render an opinion as to insecticide exposure in his opinion on remand.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA treatment that he may have had for his tremor disorder since discharge from service, or any private treatment for that condition which has not already been associated with the claims file, including any treatment by Dr. C.F.G. since July 2005.  

After securing the necessary release forms, attempt to obtain and associate those identified VA or private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

2.  Ask the Veteran to provide information relating to any post-service chemical exposure as a result of his duties as a police officer, including any tear gas, mace or other crowd control training that he may have had. 

3.  Attempt to ascertain, through official sources, what chemicals and radiation, if any, the Veteran was exposed to as a result of his NBC Enlisted Course in February 1977 at the United States Army Ordinance and Chemical Center and School at Aberdeen Proving Grounds.  Any negative response as to that inquiry should be associated with the claims file and the Veteran should be so informed.

In the event of a negative response as to any specific chemical or radiation exposure, the Veteran should be asked to again provide more information as to the specific chemicals he was exposed to during training.

4.  Should any in-service radiation exposure be ascertained as a result of the above development, all steps should be taken to assist the Veteran in substantiating his claim under the provisions of 38 C.F.R. § 3.311, if necessary.  

The Board notes that, to date, the Veteran has not been diagnosed with a radiogenic disease as required by 38 C.F.R. § 3.311, and therefore such duty to assist has not been triggered as of this time.  

5.  Following the completion of the above to the extent possible, schedule the Veteran for VA neurologic examination to determine whether his claimed tremor disorder is the result of military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary, including a full neurologic work-up, should be conducted and the results reported in detail.  

The examiner should specifically state in his/her report that a full neurologic work-up was accomplished, or that the Veteran refused to submit to a full neurologic work-up during the examination process.

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any tremor/spasm disorder found.  The examiner is then asked to opine if any diagnosed tremor disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) is due to or caused by military service, to include any chemical, radiologic, or asbestos exposure during service.  

The examiner should specifically address any noted chemical or radiation exposure during the NBC Enlisted Course in February 1977 at the United States Army Ordinance and Chemical Center and School at Aberdeen Proving Grounds, as well as any post-service chemical exposure as a result of the Veteran's duties as a police officer.  

The examiner should also discuss and specifically opine as to any relation to common household insecticide use during military service, as well as whether any asbestos exposure might have caused the Veteran's tremor disorder.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a disability manifested by tremors and spasms, to include on the basis of exposure to herbicides and other chemicals, radiation and asbestos during service.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

